Exhibit 10.2
 
August 17, 2011
 


 
Shareholders and Board of Directors
 
Pavilion Energy Resources, Inc.
 
 
Dear Sir/Madam:
 
This letter hereby serves as my notification to the shareholders and directors
of Pavilion Energy Resources, Inc., a Delaware corporation, of my resignation,
effective immediately, from my positions as President, Chief Executive Officer,
Treasurer, Secretary, and as Chairman of the Board of Directors of Pavilion
Energy Resources, Inc.
 


 
/s/ Peter Sterling_
 
Peter Sterling
 